                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Joy Gordon,

                       Plaintiff,         Case No. 21-10155

v.                                        Judith E. Levy
                                          United States District Judge
United States of America, United
States Postal Service,                    Mag. Judge Kimberly G. Altman

                       Defendants.

________________________________/

ORDER DENYING PLAINTIFF’S MOTION FOR EXTENSION OF
    SUMMONS ON GOOD CAUSE GROUNDS [10] BUT
EXERCISING DISCRETION TO EXTEND SERVICE DEADLINE
                UNTIL JULY 16, 2021

     Plaintiff Joy Gordon brings this Federal Tort Claim Act (FTCA)

lawsuit for money damages after she slipped and fell on a wet substance

in the Grosse Pointe Farms Post Office due to Defendants’ alleged

negligence. (ECF No. 1.) On May 26, 2021, the Court set aside a clerk’s

entry of default that was erroneously entered after Plaintiff failed to

serve the United States Attorney’s Office, as is required in FTCA cases.

(ECF No. 9.) See Fed. R. Civ. P. 12(a).
     On June 28, 2021, Plaintiff filed a motion requesting an extension

of summons so that she may properly serve all Defendants. (ECF No. 10.)

Plaintiff’s service deadline expired on April 22, 2021—90 days after the

filing of this case on January 22, 2021. See Fed. R. Civ. P. 4(m).

     Rule 4(m) states:

     If a defendant is not served within 90 days after the complaint
     is filed, the court—on motion or on its own after notice to the
     plaintiff—must dismiss the action without prejudice against
     that defendant or order that service be made within a
     specified time. But if the plaintiff shows good cause for the
     failure, the court must extend the time for service for an
     appropriate period.

Id. Plaintiff argues that she has shown good cause because her failure to

serve all parties was due to an inadvertent “clerical mistake.” (ECF No.

10, PageID.34-35.) However, the Sixth Circuit has held that “mistake of

counsel or ignorance of the rules” is “insufficient” to satisfy this good

cause standard. Johnson v. Smith, No. 20-5505, 835 Fed. Appx. 114

(Mem), at *115 (6th Cir. Jan. 28, 2021).


     Plaintiff’s clerical mistake is not good cause for an extension, and

her motion is DENIED on that basis. See id. However, the Court exercises

its discretion under the federal rules to “order that service be made


                                     2
within a specified time.” Fed. R. Civ. P. 4(m). Accordingly, Plaintiff is

ORDERED to serve all proper parties by July 16, 2021. Failure to do so

will result in dismissal without prejudice of this case.


     IT IS SO ORDERED.

Dated: June 30, 2021                     s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge




                     CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on June 30, 2021.

                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     3
